DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao [US 9,806,468].
Regarding claim 1, Liao discloses a cable assembly, comprising:  a cable (fig. 2; 5) comprising a conductive element (fig. 2; 51); and a signal conductor (fig. 5; 14) comprising a contact tail (see mark-up below from fig. 5; B), a mating contact portion (fig. 4a; 141) opposite the contact tail (B) in a first direction (horizontal/longitudinal direction), and an intermediate portion (mark-up; A) extending between the contact tail (B) and the mating contact portion (141), the contact tail (B) and the intermediate portion (A) each comprising first (mark-up; B1, A1) and second broadsides (mark-up; B2, A2) and first (mark-up; Bb1, Aa1) and second edges (mark-up; Bb2, Aa2) joining the broadsides (B1, B2, lateral direction, see fig. 5 and mark-up below), perpendicular to the first direction (horizontal/longitudinal direction), relative to the first edge (Aa1) of the intermediate portion (A) such that the attachment location (142) is offset with respect to the first edge (Aa1) of the intermediate portion (A).

    PNG
    media_image1.png
    395
    647
    media_image1.png
    Greyscale

Mark-up

Regarding claim 2, Liao discloses an assembly housing (fig. 2; 41, 42) enclosing the attachment location (142).

Claim(s) 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang et al. [US 2017/0302030].
Regarding claim 15, Chiang discloses a cable assembly, comprising: a cable (fig. 1; cables that hold 3) comprising a conductive element (3); a signal conductor (fig. 5; signal contact (S) of 2, see fig. 7 arrangement similar to fig. 5) comprising a contact tail (fig. 3; 23), a mating contact portion (fig. 3; 22) opposite the contact tail (23), and an intermediate portion (fig. 3; area between 21 and 23) extending between the contact tail (23) and the mating contact portion (22); and a joint (fig. 5; 235) between the conductive element (3) and the signal conductor (2,S).

Regarding claim 17, Chiang discloses wherein the attachment of the conductive element (3) and the signal conductor (2, S) consists essentially of the joint (235).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liao [US 9,806,468].
Regarding claims 3 and 4, Liao discloses wherein: the conductive element (51) of the cable (5) and the signal conductor (14) are electrically connected so as to form a signal path (51 connects to 14 and will form a signal path).
Regarding claims 3 and 4, Liao does not disclose the thickness of the signal path in the attachment location is no more than 10% greater than a thickness of the contact tail of the signal [claim 3]; the thickness of the signal path in the attachment location is no more than 10% greater than a thickness of the intermediate portion of the signal conductor [claim 4].
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the thickness of the signal path in the attachment location is no more than 10% greater than a thickness of the intermediate portion or contact tail of the signal conductor outside the attachment location since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), and also for the benefit of having an improved compact high frequency connector that does not degrade the quality of signals.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liao [US 9,806,468] in view of Simpson et al. [US 2015/0200496].
Regarding claim 8, Liao discloses a cable assembly, comprising: a plurality of signal conductors (fig. 4b; 14, 15), each signal conductor (14, 15) of the plurality of signal conductors (14, 15) comprising a contact tail (see above mark-up from fig. 5; signal conductors 14 and 15 have the same configuration, therefore contact tail B and intermediate portion A will be the same for 14 and 15), a mating contact portion (fig. 4a; 141, 151) opposite the contact tail (B), and an intermediate portion (A) extending between the contact tail (B) and the mating contact portion (141, 151), the contact tail (B) comprising broadsides (B1, B2) and edges (Bb1, Bb2) joining the broadsides (B1, B2); a plurality of cables (5), each of the plurality of cables (5) comprising at least one conductive element (51) attached to one of the edges (Bb1 through 142) of the contact tail (B) of a respective signal conductor (14) of the plurality of signal conductors (14, 15).

However Simpson teaches a housing (fig. 5; 176) molded over (Par [0035], second and third sentences; Par [0036], last sentence) at least a portion of each of the plurality of signal conductors (fig. 5; 144), holding the plurality of signal conductors (144) in a column (fig. 5; 122 column).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a housing molded over at least a portion of each of the plurality of signal conductors, holding the plurality of signal conductors in a column as suggested by Simpson for the benefit of providing improved structural integrity for a connector once assembled, to avoid unwanted disconnection between cables and contacts. 

Regarding claim 9, Liao and Simpson discloses (Liao) wherein the contact tails (B) of the plurality of signal conductors (14, 15) have a first thickness (thickness of B); the at least one conductive element (14) of each of the plurality of cables (5) is attached to the respective signal conductor (14) at a respective attachment location (142) so as to form a plurality of signal paths (connection of 51 and 142).
Liao and Simpson do not disclose a thickness of the plurality of signal paths in the attachment locations is no more than 10% greater than the first thickness.
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a thickness of the plurality of signal paths in the attachment locations is no more than 10% greater than the first thickness since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), and also for the benefit of having an improved compact high frequency connector that does not degrade the quality of signals.

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. [US 2017/0302030] in view of Miyazaki [US 2006/0194458].
Regarding claims 16, 18 and 19, Chiang discloses all of the claim limitations except the joint is a running fillet joint [claim 16]; the contact tail of the signal conductor comprises broadsides and edges joining the broadsides, and the joint is between one of the edges of the contact tail of the signal conductor [claim 18]; the joint is a running joint along the one of the edges of the contact tail of the signal conductor [claim 19].
Regarding claims 16, 18 and 19, Miyazaki teaches the joint (fig. 18; 174a) is a running fillet joint (fig. 20; Fh, Fh runs along 302 and 174); the contact tail (fig. 18; 172) of the signal conductor (fig. 18; 306 is a signal line, therefore 17 is a signal contact) comprises broadsides (fig. 18; 176) and edges (fig. 18; 175) joining the broadsides (176), and the joint (174a) is between one of the edges (175) of the contact tail (172) of the signal conductor (17); the joint (174a) is a running joint (Fh) along the one of the edges (fig. 20; 175, Fh runs along and parallel to 175) of the contact tail (172) of the signal conductor (17).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the joint being a running fillet joint; the contact tail of the signal conductor comprising broadsides and edges joining the broadsides, and the joint is between one of the edges of the contact tail of the signal conductor; and the joint being a running joint along the one of the edges of the contact tail of the signal conductor as suggested by Miyazaki for the benefit of having lower operational costs, lower filler wire consumption, reduced product weight, and higher productivity.

Regarding claim 20, Chiang modified by Miyazaki has been disclosed above. Chiang discloses wherein: the mating contact portion (22) is at an end of the signal conductor (2, S) that is opposite the contact tail (23) in a first direction (front to back direction); the intermediate portion (area between 21 and 23) of the signal conductor (2, S) comprises first (fig. 3; top surface of 2 between 21 and 23) and second broadsides (fig. 4; bottom surface of 2 between 21 and 23) and first and second edges (fig. 3; side surfaces of 2 between 21 and 23) joining the broadsides (top surface of 2 between 21 and 23, bottom surface of 2 between 21 and 23); first and second broadsides (fig. 3; 233, fig. 4; 232) and first and second edges (fig. 3; 231) of the contact tail (23) of the signal conductor (2, S) extend from respective first and second broadsides (top surface of 2 between 21 and 23, bottom surface of 2 between 21 and 23) and first and second edges (side surfaces of 2 between 21 and 23) of the intermediate portion (area between 21 and 23) of the signal conductor (2, S); the joint (235) is formed at a first edge (fig. 4; edge of 232) of the contact tail (23); and the joint (235) is offset, in a direction perpendicular (top to bottom direction) to the first direction (front to back direction), from the respective first edge (one side surface of 2 between 21 and 23) of the intermediate portion (area between 21 and 23) of the signal conductor (2, S).

Allowable Subject Matter
Claims 5-7 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831